Citation Nr: 1537464	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-47 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that were reviewed by the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds that an additional VA examination and medical opinion are needed to address the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran was afforded a VA examination in February 2010 at which time the examiner concluded that his hearing loss was not related to or caused by military noise exposure because his hearing was normal at separation in August 1968.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Second, the AOJ should obtain and associate with the claims file any outstanding medical records, to include any earlier records from the VA Medical Center (VAMC) in Colombia, Missouri, dated in 2009.  The Veteran has stated that he was first prescribed hearing aids and treated for his hearing loss at this VAMC in April 2009.  See August 2009 claim.  These records may be relevant to his claims on appeal.  Therefore, on remand, the AOJ should attempt to secure any outstanding earlier VA treatment records, as well as any more current records dated since May 2013.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  In particular, the AOJ request earlier VA medical records from the VAMC in Colombia, Missouri, for hearing loss treatment in April 2009.  In addition, the AOJ should secure more recent VA treatment records from the VAMC in Tucson, Arizona, dated from May 2013 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including any noise exposure therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current tinnitus is related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus may be related to the Veteran's hearing loss.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss or tinnitus were caused by noise exposure in service as opposed to some other cause.

In making this determination, the examiner is advised of the Veteran's contention that he had noise exposure in service from 1966 to 1968 from artillery, weapons, explosives, aircraft, heavy equipment, and diesel engines.  The Veteran has indicated that he often did not wear hearing protection during service, but did wear hearing plugs at his civilian factory job for over 20 years. See November 2010 VA Form 9.  His service treatment records are negative for any complaints, treatment, or diagnosis of bilateral hearing loss.  However, the Department of Defense's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicates that an MOS as a heavy vehicle driver involved a "moderate" probability of noise exposure during service.  

Following service, the Veteran has asserted that he has noticed hearing loss and tinnitus from the time of his discharge from service in 1968.  His private employer audiograms dated in October 2008 and August 2009 and a February 2010 VA audiology examination revealed bilateral hearing loss meeting the requirements of 38 C.F.R. § 3.385.  A private opinion from Dr. K.W. dated in May 2010 indicated that the Veteran had a history of acoustic trauma, but no family history of hearing loss and normal middle ears and ear canals.  The February 2010 VA examiner indicated that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss. 

In addition, the examiner should consider the significance, if any, of the Veteran's reported intercurrent, post-service noise exposure in his civilian occupation in factory work for over 20 years.  See February 2010 VA examination.  He also had post-service recreational noise exposure from power tools and lawn mowers.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal for bilateral hearing loss and tinnitus.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

